Title: To James Madison from Benjamin W. Crowninshield, 26 April 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        Sir,
                        Navy Department April 26th: 1815
                    
                    I have the honor to acknowledge the receipt of your note, with the proceedings of the Court martial on Dr: Roberts.
                    I have this day issued an order to convene a new Court to try him upon the former charges and such additional ones, as may be exhibited against him, which according to Capt. Sinclairs letter will tend to produce a

different result. I have the honor to be with great respect Your obedient Servant
                    
                        BW Crowninshield
                    
                